tcmemo_2011_291 united_states tax_court erik mcbride thompson petitioner v commissioner of internal revenue respondent docket nos filed date erik mcbride thompson pro_se blaine c holiday for respondent memorandum opinion holmes judge erik thompson didn’t file returns for tax years and because he disapproved of the wars in iraq and afghanistan and didn’t want to fuel the government’s killing machine the commissioner sent him a notice_of_deficiency and thompson filed a petition he didn’t approach pretrial preparation in the spirit of cooperation that our rules hope to inspire because he saw little distinction between the activities of the irs and tax_court and the activities of those good law-abiding germans who drove the trains to the death camps he began to back off from such sentiments at trial and brought with him numerous documents that he’d never shared with the commissioner we reserved decision on the commissioner’s motion to exclude this evidence and thompson eventually collaborated with the commissioner to settle many issues two remain for both years in issue investment-interest expense and rental-real-estate loss the commissioner says thompson didn’t substantiate the former and didn’t participate actively enough in the rental real-estate activity to get the latter background as a young man thompson left rural milan minnesota to go to stanford where he earned three degrees he also served in the peace corps in truk or as it is now known chuuk micronesia and after his father died he decided to return home to try to revitalize milan he put his stanford mba to use by running the local bank prairie sun bank--where he eventually became chairman--and became part owner of milan agency inc prairie sun bank’s holding_company he also founded prairie land lumber prairie a real-estate company where he is still president and director this helped thompson bring a slice of micronesia home--prairie owned ten rental properties that housed micronesians a substantial portion of milan’s or so residents the immigrants found work in nearby meat-processing facilities and business soon ticked up at the local gas station and grocery store thompson himself also did fairly well but decided to protest his disagreement with the federal government by not filing his tax returns this did not of course stop third parties from sending information to the irs the commissioner used that information to prepare substitutes for returns sfrs that determined thompson had dollar_figure in income for and over dollar_figure for not knowing anything about thompson’s personal affairs the commissioner assumed thompson was single and was entitled to only the standard_deduction the result was deficiencies that prairie is an s_corporation if a business meets the requirements of sec_1361 it may elect to become an s_corporation and pay no corporate tax an s corporation’s income and losses like a partnership’s flow through to its shareholders who then pay income_tax unless otherwise noted all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure sec_6020 authorizes the commissioner to prepare a return when a taxpayer doesn’t were quite large and the commissioner also determined additions to tax for thompson’s failure to timely file failure to timely pay and failure to make sufficient estimated_tax payments the commissioner sent thompson notices of deficiency with the sfrs attached thompson filed petitions with this court we issued our standing pretrial orders in date setting the case for trial at our date trial session in st paul thompson was and remains a resident of south dakota in april the commissioner sent out a branerton_letter within a few weeks thompson provided some information--just not the type that the commissioner was hoping for you may be curious about my decision not to file my actions are designed to call us back to the rule_of law and stop the slaughter of innocents the letter goes on at some length but leaves no doubt that thompson intended to resist paying taxes because he disapproved thompson didn’t bother to file in but he did make estimated_tax payments in that were credited toward his tax_liability branerton letters are the most common way for informal_discovery to begin in 61_tc_691 we explained the discovery procedures should be used only after the parties have made reasonable informal efforts to obtain needed information voluntarily essential to the stipulation process is the voluntary exchange of necessary facts documents and other data between the parties as an aid to the more expeditious trial of cases as well as for settlement purposes of the wars in iraq and afghanistan he claimed to believe that paying his taxes would violate the nuremberg principles in keeping with our customary practice we ordered the parties to exchange unstipulated documents no later than days before trial thompson still wouldn’t budge the pretrial order made clear that noncompliance at least without good cause or both parties’ consent could lead to the exclusion of evidence the looming trial deadline finally spurred thompson to get some information to the commissioner the week before trial thompson faxed his unfiled tax_return a copy of his filed tax_return and public-record data of a condo he owned in hawaii these became stipulated exhibits but when we called the case for trial thompson still banked on a continuance a sec_5 thompson refers here to the principles established at the nuremberg trials which the united nations affirmed and codified after world war ii see affirmation of the principles of international law recognized by the charter of the nürnberg tribunal g a res i u n doc a date principles of international law recognized in the charter of the nürnberg tribunal and in the judgment of the tribunal u n doc a cn ser a add nuremberg principles the nuremberg principles provided that compliance with the law would be no excuse for those tried if the conduct would be complicit in for example a crime against humanity 472_f2d_850 n 3d cir thompson claimed that he sometimes suffered from long delays in receiving mail but even if we take at face value his claim that he didn’t get our order until april that still gave him time to get at least some documents to the commissioner before june the commissioner reminded us however thompson had spent almost a year with the appeals officer doing nothing we therefore denied his request this finally jolted thompson into action he introduced twelve exhibits into evidence and he testified about investment- interest_expense and prairie’s losses not only did he claim he had paid investment_interest in and he also claimed he had investment_interest that he had carried over from previous years the carryover would be a boon for 2006--an interest_deduction as large as thompson claimed would fully offset his dollar_figure dividend from milan agency inc the commissioner moved to exclude thompson’s exhibits and rather than grant the motion we reserved decision in one last attempt to get thompson to give documents verifying his expenses to the commissioner the commissioner was to file an opening brief by date--thompson had until then if he refused we made clear his window of opportunity to produce documents would close when a taxpayer borrows money to buy into a partnership that actively conducts a trade_or_business but in which the taxpayer himself doesn’t materially participate interest he pays on the loan is investment_interest the term also includes the interest someone pays on a loan whose proceeds he uses to buy an asset that yields portfolio_income see sec_163 a portfolio_income includes most types of passive_income such as interest and dividends on date the commissioner reported that thompson’s communication was minimal to his credit thompson then did turn over some documents that enabled the commissioner to verify gambling_losses mortgage interest taxes paid charitable gifts and a capital-loss carryover we are left with only thompson’s investment-interest expense and his share of prairie’s losses to discuss discussion we do not accept thompson’s claims that the nuremberg principles allow him to not file his returns see eg 35_tc_913 harper v commissioner tcmemo_1973_214 affd without published opinion 505_f2d_730 3d cir we might sustain his claimed expenses though if the commissioner has his way we will have virtually nothing in the record to support them i admissibility of documents the commissioner moved to exclude the exhibits that thompson presented for the first time at trial and he renews his motion on brief he is surely correct that thompson was dilatory in producing documents we may exclude and often do exclude evidence that a party tries to get admitted contrary to our pretrial order see schaefer v commissioner tcmemo_1998_ affd without published opinion 188_f3d_514 9th cir thompson relies on one of the exceptions to our general_rule of exclusion the exception for good cause --though the good cause that he claims is that he was out of town and didn’t check his mail until seven weeks before trial this is a poor excuse especially considering his earlier uncooperative behavior and bellicose letters but we acknowledge his attempts to provide some documentation after trial the pretrial order does not mandate exclusion and we will admit the documents see major v commissioner tcmemo_2005_141 affd 224_fedappx_686 9th cir the pretrial order says the court may refuse to receive in evidence any document or material not so stipulated or exchanged that is within the prescribed period unless otherwise agreed by the parties or allowed by the court for good cause shown emphasis added the commissioner fears we are rewarding bad behavior that is not our intent we take into account that the documents’ purpose was to substantiate the disputed expenses which we find does not prejudice the commissioner cf cagle v commissioner tcmemo_1993_217 we also recognize that thompson is going at this pro_se and for the first time he would be unlikely to get such indulgence in the future and we have other ways of discouraging delay see sec_6673 the commissioner also renews his objections based on lack of foundation and hearsay all the documents presented dealt with thompson’s condominium in hawaii his claimed capital-loss carryover a loan he had taken out or deductions relating to prairie that thompson claimed thompson provided ample testimony of these topics and so the documents don’t lack foundational evidence we do however sustain the commissioner’s hearsay objection as to the handwritten notes on the face of exhibit sec_12 and as well as the computations printed on the last page of exhibit ii deductions and losses a investment-interest expense year claimed by thompson dollar_figure big_number allowed by the commissioner dollar_figure big_number amount in dispute dollar_figure big_number thompson has the burden of proving losses and other deductions see rule a jordan v commissioner tcmemo_2009_223 he called only himself as a witness during trial and testified generally that he incurred the investment-interest expense in dispute of course unsubstantiated testimony usually does not get a taxpayer very far see 87_tc_74 what thompson really needs are records sufficient to verify his claims see sec_6001 sec_1 a income_tax regs thompson argues that his tax_return shows dollar_figure of investment-interest expense which he could carry forward to future years he contends that the commissioner’s admission that he paid some investment-interest expense in and means that we should accept his own assertion about the specific amount of that interest including the amount that he reported on his return to allow the rest tax returns however don’t each year thompson was limited in how much of the expense he could claim that’s because the expense can offset only net_investment_income sec_163 substantiate deductions or losses they are nothing more than a statement of a taxpayer’s claims 71_tc_633 thompson therefore can’t rely solely on his old return or his current say-so to prove the disputed amount see mcwilliams v commissioner tcmemo_1995_454 t axpayers cannot merely rely on prior years’ tax returns in which credits were claimed see also se mail transp inc v commissioner t c memo 1992-dollar_figure thompson alludes in his brief to additional documentation but it’s not in the record see kanofsky v commissioner tcmemo_2006_79 affd 271_fedappx_146 3d cir although we thus have no information about interest_paid before thompson did provide some records of two united bankers’ notes for the years at issue he borrowed over dollar_figure on date agreeing to pay a variable interest rate on a quarterly schedule he then took out another loan in and used most of those proceeds to pay off the original loan thompson also gave us what appear to be quarterly statements and a renewal notice two of the quarterly statements related to the loan they say he owed dollar_figure in interest on date the renewal notice suggests he had to actually pay dollar_figure and dollar_figure in interest on date another even if he had substantiated investment-interest expense from years before he’d have to show they were not absorbed in intervening years mcwilliams tcmemo_1995_454 statement lists interest of dollar_figure on the loan due at the end of finally he gave us a bank slip noting an interest payment of dollar_figure on the date he took out the loan the documentation convinces us that the note was still outstanding in we have however little proof of the timing or amount of interest actually paid in thompson did document dollar_figure in interest for and would like to estimate what he couldn’t provide but without information about how he actually used the loan proceeds we cannot say such payments were investment_interest see kudo v commissioner tcmemo_1998_404 affd 11_fedappx_864 9th cir dollar_figure thompson checked business purposes when he applied for the new loan he now claims that prairie sun bank used the loan to invest in econar energy systems corpdollar_figure these claims however are unsupported even if he paid all of the interest he claimed thompson didn’t demonstrate the amount of his investment in dollar_figure dollar_figure dollar_figure dollar_figure several documents not only showed the amount due but also indicated thompson was not behind on his payments satisfying us that he paid these amounts the purpose is crucial because it determines whether the interest_paid is deductible when we know a taxpayer paid a deductible expense we sometimes can estimate the amount see 39_f2d_540 2d cir the converse does not hold true--knowing the amount without more does not let us estimate that an item is deductible at trial he mentioned a heat pump manufacturer maybe this is econar maybe not thompson didn’t say econar nor why such investment triggered deductions under sec_163 we thus sustain the commissioner’s limitation on thompson’s deduction of investment_interest b nonpassive losses year claimed by thompson dollar_figure big_number allowed by the commissioner -0- -0- amount in dispute dollar_figure big_number the commissioner argues that petitioner was not able to establish that the rental_activity was non-passive or that the activity was engaged in for a profit showing unusual chutzpah thompson blames the commissioner for waiting too long to raise the issue of character of the losses at trial thompson focused on the amount of the loss it’s true that if an issue is untimely raised--unfairly surprising the opposing party by not giving him a chance to adequately address it at trial--we’ll refuse to consider it a passive_activity is a trade_or_business in which the taxpayer doesn’t materially participate sec_469 why the distinction congress is concerned that a taxpayer with income such as wages will look for an investment to generate noncash losses that will shelter that income see mowafi v commissioner tcmemo_2001_111 thompson described prairie as having rental homes and the parties refer to prairie’s losses as rental losses rental activities are passive unless a taxpayer meets certain requirements such as spending more than hours on the activity during the tax_year sec_469 thompson has not shown that he met any of these requirements 135_tc_471 citing prior caselaw but we disagree with thompson’s premise the commissioner didn’t raise this issue for the first time on brief he raised it at trial and considering thompson hadn’t bothered giving the commissioner anything relating to his deductions and losses until one week before trial this was no small feat the commissioner pointed out to the court that something wasn’t quite right with the prairie losses on thompson’s return thompson somehow had both passive and nonpassive losses from prairie and the commissioner wanted to know how the court tried to have thompson clarify matters but he was clearly confused how is one passive one nonpassive unable to answer the commissioner’s argument thompson turned from testifying about the character of the losses to testifying about their amounts his confusion--likely avoidable if he had complied with court deadlines--is no excuse for failure to meet his burdendollar_figure thompson also makes fairness arguments concerning the prairie losses first he argues that because he believes milan agency inc and prairie are grouped together under banking law they should be grouped together for tax law and thus we suppose gains and losses of the two should be netted but grouping for tax law--at least for the purpose of applying the passive-activity loss rules--is defined under sec_1_469-4 income_tax regs which doesn’t cross-reference banking law based on the little evidence thompson did give us we find he didn’t meet that section’s facts-and-circumstances test sec_1_469-4 and d ii example income_tax regs nor did he show he’s not otherwise limited under paragraph d of that regulation continued iii additions to tax the final issues are additions to tax under sec_6651 and sec_6654 since thompson conceded the additions to tax for on brief we need only discuss the commissioner has the burden of production on additions and penalties see sec_7491 but the burden of persuasion remains on thompson see eg 116_tc_438 the first of the three additions to tax here is the addition for failure to timely file a tax_return see sec_6651 the commissioner met his burden of production on this one because thompson stipulated that he did not file his return the commissioner has also met his burden for the second addition to tax--the one imposed on those who fail to timely pay taxes shown on a return see sec_6651 thompson didn’t file a return but sec_6020 allows the commissioner to prepare a substitute for return an sfr that meets certain requirements is treated as the return filed by the taxpayer for purposes of determining the amount of the addition wheeler v continued he also suggests that because he believes citing 599_f3d_567 7th cir revg 132_tc_1 that the law concerning s_corporations is uncertain the commissioner can’t simply state his income is passive not so the burden is on thompson to show his activities were not passive and this requirement applies even to shareholders of an s_corporation see harnett v commissioner tcmemo_2011_191 commissioner 127_tc_200 citing sec_6651 affd 521_f3d_1289 10th cir a valid sfr must provide more than background information about the taxpayer see id pincite by incorporating tax information from third parties to make appropriate adjustments to tax the commissioner did just that finally sec_6654 imposes an addition_to_tax when a taxpayer fails to make estimated_tax payments during the year sec_6654 and b thompson didn’t file his return so the required_annual_payment i sec_90 percent of the tax due see sec_6654 to meet his burden of production the commissioner must prove thompson owed tax for and that thompson paid insufficient estimated_tax we’ve determined that thompson owes tax for and thompson admits that he hasn’t paid any_tax besides the relatively small amount that was withheld nor has thompson shown that one of the sec_6654 exceptions applies thompson instead asks us to give him a pass on account of his good faith--his willingness to show up for trial the presentation of his return and the commissioner’s recognition that some of the investment-interest expenses were legitimate there is however no reasonable-cause exception to the sec_6654 addition that applies to thompson see 96_tc_172 affd on this issue 981_f2d_350 8th cir there is such an exception to the other additions see sec_6651 and but thompson failed to adequately explain either at trial or afterward why he didn’t file his return or pay the amount that would have been shown on the return had he filed it his nuremberg principles defense is not reasonable a final word of caution thompson seems to welcome future opportunities to come to the tax courtdollar_figure we can help pro_se litigants with legitimate claims but not those who make frivolous arguments perhaps thompson believes conflating the two is worth the risk he is now cautioned that sec_6673 allows the court to impose sanctions of up to dollar_figure on taxpayers making frivolous arguments decisions will be entered under rule petitioner is on a fact-finding journey through the tax_court and any encouragement of delay hindrance or cost- increasing would be directed at future proceedings petitioner does not ‘disregard the rules of this court ’ but rather hopes to learn them and possibly use them in the future answering brief for petitioner pincite
